 

EXHIBIT 10.3

 

RIGEL PHARMACEUTICALS, INC.

 

SECOND INVESTOR RIGHTS AGREEMENT

 

[                   ] [   ], 2003

 

--------------------------------------------------------------------------------


 

Table of Contents

 

SECTION 1.

GENERAL.

 

1.1

Definitions.

SECTION 2.

REGISTRATION; ADDITIONAL REGISTRATION RIGHTS; ETC.

 

2.1

Registration of the Securities.

 

2.2

Suspension Periods

 

2.3

Piggyback Registrations.

 

2.4

Demand Registration.

 

2.5

Certain Obligations of the Company for Piggyback and Demand Registrations.

 

2.6

Restrictions on Transfer.

 

2.7

Termination of Registration Rights.

 

2.8

Delay of Registration; Furnishing Information.

 

2.9

Indemnification.

 

2.10

Assignment of Registration Rights.

 

2.11

Amendment of Registration Rights.

SECTION 3.

CERTAIN COVENANTS OF THE PARTIES.

 

3.1

Reservation of Common Stock.

 

3.2

Rule 144 Reporting.

 

3.3

Observation Rights.

 

3.4

Board of Directors Matters.

 

3.5

Limitation on Subsequent Registration Rights.

 

3.6

Participation Rights.

 

3.7

Nasdaq Listing.

SECTION 4.

MISCELLANEOUS.

 

4.1

Governing Law.

 

4.2

No Inconsistent Agreements.

 

4.3

Successors and Assigns.

 

4.4

Entire Agreement.

 

4.5

Specific Enforcement.

 

4.6

Severability.

 

4.7

Amendment and Waiver.

 

4.8

Notices.

 

4.9

Attorneys’ Fees.

 

4.10

Headings.

 

4.11

Counterparts.

 

4.12

Aggregation of Stock.

 

4.13

Pronouns.

 

i

--------------------------------------------------------------------------------


 

RIGEL PHARMACEUTICALS, INC.

SECOND INVESTOR RIGHTS AGREEMENT

 

This Second Investor Rights Agreement (the “Agreement”) is entered into as of
[               ], 2003 by and among Rigel Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors listed on Exhibit A hereto,
referred to hereinafter as the “Investors” and each individually as an
“Investor.”

 

Recitals

 

Whereas, the Investors are purchasing shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”), and warrants to purchase shares of
Common Stock pursuant to that certain Common Stock and Warrant Purchase
Agreement (the “Purchase Agreement”) dated as of April 29, 2003 (the
“Financing”);

 

Whereas, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement; and

 

Whereas, in connection with the consummation of the Financing, the parties
desire to enter into this Agreement in order to grant registration and other
rights to the Investors as set forth below.

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  General.

 

1.1                               Definitions.  Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Purchase
Agreement.  As used in this Agreement the following terms shall have the
following respective meanings:

 

(a)                                  “Common Warrants” means those certain
warrants to purchase Common Stock issued pursuant to the Purchase Agreement and
held by the Investors listed on Exhibit A hereto and their permitted assigns.

 

(b)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(c)                                  “Form S-3” means such form under the
Securities Act as in effect on the date hereof or any successor or similar
registration form under the Securities Act subsequently adopted by the SEC that
permits inclusion or incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 

(d)                                  “Holder” means any person owning of record
or having the right to acquire Registrable Securities, or any assignee of record
thereof in accordance with Section 2.10 hereof, which have not been sold to the
public.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Initiating Holders” means the Holders of
at least thirty percent (30%) of the Registrable Securities then outstanding.

 

(f)                                    “Prior Investor Rights Agreement” means
that certain Amended and Restated Investor Rights Agreement, dated as of [April
    ], 2003, by and among the Company and the investors named therein.

 

(g)                                 “Prior Registrable Securities” means the
“Registrable Securities” (as defined in the Prior Investor Rights Agreement)
then outstanding under the Prior Investor Rights Agreement, such Prior Rights
Holders and their associated amounts of Prior Registrable Securities are as set
forth hereto on Exhibit B.

 

(h)                                 “Prior Rights Holders” means the “Holders”
of “Registrable Securities” (each as defined in the Prior Investor Rights
Agreement) then outstanding under the Prior Investor Rights Agreement.

 

(i)                                    “Register,” “registered” and
“registration” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act and the declaration
or ordering of effectiveness of such registration statement or document.

 

(j)                                    “Registrable Securities” means: (i) the
Shares; (ii) the Warrant Shares; and (iii) any shares of Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the Shares and Warrant Shares.
Notwithstanding the foregoing, Registrable Securities shall not include any
shares of Common Stock: (A) sold by a person to the public either pursuant to a
registration statement or Rule 144; (B) sold in a private transaction in which
the transferor’s rights under Section 2 of this Agreement are not assigned; or
(C) held by a Holder (together with its affiliates) during such periods in which
all of such shares may be sold by the Holder pursuant to Rule 144 within 90
days.

 

(k)                                “Registration Expenses” means all expenses
incurred by the Company in complying with Sections 2.1, 2.3 and 2.4 hereof,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, reasonable fees and
disbursements not to exceed $25,000 of a single special counsel for the Holders,
blue sky fees and expenses and the expense of any special audits incident to, or
required by, any such registration (but excluding the compensation of regular
employees of the Company that shall be paid in any event by the Company).

 

(l)                                    “SEC” or “Commission” means the
Securities and Exchange Commission.

 

(m)                              “Securities Act” means the Securities Act of
1933, as amended.

 

(n)                                 “Selling Expenses” means all underwriting
discounts and selling commissions applicable to a sale of Registrable
Securities.

 

2

--------------------------------------------------------------------------------


 

(o)                                  “Shares” means the shares of Common Stock
issued pursuant to the Purchase Agreement and held by the Investors listed on
Exhibit A hereto and their permitted assigns.

 

(p)                                  “Special Registration Statement” means: (i)
a registration statement relating to any employee benefit plan; (ii) a
registration statement relating to any corporate reorganization or transaction
under Rule 145 of the Securities Act, including any registration statements
related to the issuance or resale of securities issued in such a transaction; or
(iii) a registration statement in which the only securities being registered are
shares of stock issuable upon conversion of debt securities.

 

(q)                                  “Warrant Shares” means the shares of Common
Stock issuable or issued upon exercise of the Common Warrants.

 

SECTION 2.  Registration; Additional Registration Rights; etc.

 

2.1                               Registration of the Securities.  The Company
shall:

 

(a)                                  prepare and file with the SEC, as soon as
practicable, but in no event later than 10 business days after the Closing Date
(as defined in the Purchase Agreement), a registration statement on Form S-3
(the “Registration Statement”) for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act registering the
resale from time to time by the Investors of the Registrable Securities;

 

(b)                                  use its commercially reasonable best
efforts to cause the Registration Statement to become effective as soon as
practicable and no later than five business days after the receipt of a notice
of “no review” from the SEC or, in the event of SEC review, no later than 90
days after the Registration Statement is initially filed by the Company with the
SEC;

 

(c)                                  subject to Section 2.2, use its
commercially reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the related
prospectus used in connection therewith (the “Prospectus”) as may be necessary
to keep the Registration Statement current and effective for a period not
exceeding the earlier of: (i) the second anniversary of the initial
effectiveness of the Registration Statement; (ii) the date on which all Holders
may sell all Registrable Securities then held by such Holders without
restriction under Rule 144 of the Securities Act; or (iii) such time as all
Registrable Securities  have been sold (together, the “Registration Period”);

 

(d)                                  furnish to the Holders with respect to the
Registrable Securities registered under the Registration Statement such number
of copies of the Registration Statement and Prospectuses (including any
preliminary prospectuses) in conformity with the requirements of the Securities
Act and such other documents as the Holders may reasonably request, in order to
facilitate the sale or other disposition of all or any of the Registrable
Securities by the Holders;

 

(e)                                  use its commercially reasonable best
efforts to register and qualify the Registrable Securities covered by the
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions in the United States as shall be reasonably requested by the
Holders; provided, however, that the Company shall not be required in connection
therewith or



3

--------------------------------------------------------------------------------


 

as a condition thereto to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

 

(f)                                    advise the Holders promptly after it
shall receive notice or obtain knowledge of the issuance of any stop order by
the SEC delaying or suspending the effectiveness of the Registration Statement
or of the initiation of any proceeding for that purpose; and it will promptly
use its commercially reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued;

 

(g)                                 notify each Holder of securities registered
by such Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; and

 

(h)                                 bear all Registration Expenses in connection
with the procedures in paragraphs (a) through (g) of this Section 2.1 and the
registration of the Registrable Securities pursuant to the Registration
Statement.

 

2.2                               Suspension Periods.

 

(a)                                  Except in the event that paragraph (b)
below applies, the Company shall: (i) if necessary to keep the Registration
Statement current and effective, promptly prepare and file from time to time
with the SEC post-effective amendments to the Registration Statement or
supplements to the related Prospectus or supplements or amendments to any
document incorporated therein by reference or file any other required document
so that the Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Holders with copies of any documents
filed pursuant to Section 2.2(a)(i); and (iii) inform the Holders that the
Company has complied with its obligations in Section 2.2(a)(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement that
has not yet been declared effective, the Company will notify the Holders to that
effect, will use its commercially reasonable best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Holders pursuant to Section 2.2(a)(i) hereof when the
amendment has become effective).

 

(b)                                  Subject to Section 2.2(c) below, in the
event: (i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information so that the Registration Statement will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or otherwise fail to comply with the



4

--------------------------------------------------------------------------------


 

applicable rules and regulations of the federal securities laws; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, provided
that, considering the advice of counsel, the Company reasonably believes that it
must qualify in such jurisdiction; (iv) of any event or circumstance that,
considering the advice of counsel, the Company reasonably believes necessitates
the making of any changes in the Registration Statement or related Prospectus,
or any document incorporated or deemed to be incorporated therein by reference,
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of a related Prospectus, it will not contain
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; or
(v) that the Company reasonably believes, considering the advice of counsel,
that the Company may, in the absence of a suspension described hereunder, be
required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto; then the Company shall
deliver a certificate in writing to each Holder (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the Holder
will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Holder’s receipt of copies of
a supplemented or amended Prospectus prepared and filed by the Company or until
the Holder is advised in writing by the Company that the current Prospectus may
be used and the Holder has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in any such
Prospectus.  In the event of any Suspension, the Company will use its
commercially reasonable best efforts to cause the use of the Prospectus so
suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to the Holders. In the event that the Company shall exercise
its right to suspend the effectiveness of the Registration Statement hereunder,
the Registration Period during which the Registration Statement is to remain
effective shall be extended by a period of time equal to the duration of any
Suspensions.

 

(c)                                  Notwithstanding the foregoing paragraphs of
this Section 2.2, the Holders shall not be prohibited from selling Registrable
Securities under the Registration Statement as a result of Suspensions on more
than two occasions of not more than 45 days each in any 12-month period;
provided, however, that in no event shall any Suspension pursuant to Section
2.2(b)(iv) exceed ten business days.

 

(d)                                  Provided that a Suspension is not then in
effect, each Holder may sell Registrable Securities under the Registration
Statement, provided that it arranges for delivery of a current Prospectus to the
transferee of such Registrable Securities.  Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to the
Holder and supply copies to any other parties requiring such Prospectuses.

 

5

--------------------------------------------------------------------------------


 

2.3                               Piggyback Registrations.

 

(a)                                  The Company shall notify all Holders of
Registrable Securities then outstanding in writing at least ten days prior to
the filing of any registration statement under the Securities Act for purposes
of a public offering of securities of the Company (including, but not limited
to, registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and shall afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder.  Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within ten days after the above-described notice
from the Company, so notify the Company in writing.  Such notice shall state the
intended method of disposition of the Registrable Securities by such Holder.  If
a Holder decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 

(b)                                  If the registration statement under which
the Company gives notice under this Section 2.3 is for an underwritten public
offering, the Company shall so advise the Holders of Registrable Securities then
outstanding.  In such event, the right of any such Holder to be included in a
registration pursuant to this Section 2.3 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company. 
Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be underwritten, the number of shares that may be included
in the underwriting shall be allocated: first, to the Company; second, to the
Holders and the Prior Rights Holders on a pro rata basis based on the aggregate
of the Registrable Securities then held by the Holders under this Agreement and
the Prior Registrable Securities then held by the Prior Rights Holders under the
Prior Investor Rights Agreement; and third, to any stockholders of the Company
(other than a Holder or Prior Rights Holder) on a pro rata basis; provided,
however, that: (i) no such reduction shall reduce the aggregate amount of
securities of the selling Holders, together with the securities of the Prior
Rights Holders, included in the registration below thirty percent (30%) of the
total amount of securities included in such registration; and (ii) no such
reduction shall reduce the amount of Registrable Securities of the selling
Holders included in the registration unless all Prior Rights Holders exercising
piggyback registration rights in such registration are subject to such reduction
in their Prior Registrable Securities.  Except as provided above, in no event
will shares of any other selling stockholder of the Company be included in such
registration that would reduce the number of shares that may be included by the
Holders and the Prior Rights Holders without the written consent of the holders
of not less than a majority of the aggregate of the Registrable Securities and
the Prior Registrable Securities proposed to be sold in the offering.  If any
participating Holder disapproves of the terms of any such underwriting, such
participating Holder may elect to withdraw therefrom by written notice to the
Company and the underwriter, delivered prior to the effective date of the
registration statement.  Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the



6

--------------------------------------------------------------------------------


 

registration.  For any Holder that is a partnership, corporation, venture
capital fund or limited liability company, the partners, retired partners,
members, retired members and stockholders of such Holder, or the estates and
family members of any such partners, retired partners, members, retired members
and any trusts for the benefit of any of the foregoing person shall be deemed to
be a single “Holder,” and any pro rata reduction with respect to such “Holder”
shall be based upon the aggregate amount of shares carrying registration rights
owned by all entities and individuals included in such “Holder,” as defined in
this sentence.

 

(c)                                  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

2.4                               Demand Registration.

 

(a)                                  In the event that: (i) the Registration
Statement is not declared effective by the SEC as set forth in Section 2.1(b);
(ii) the Holders still hold Registrable Securities at the end of the
Registration Period; or (iii) subject to Section 2.2, the Registration Statement
does not remain effective during the Registration Period, and the Initiating
Holders intend to distribute Registrable Securities, then the Initiating Holders
may deliver a written request to the Company that the Company file a
registration statement under the Securities Act covering the registration of at
least $3 million of the Registrable Securities then outstanding in an
underwritten offering. The Company shall, within 20 business days of the receipt
of such request, give written notice of such request to all Holders, and subject
to the limitations of this Section 2.4, effect, as expeditiously as reasonably
possible, the registration under the Securities Act of all Registrable
Securities that all Holders request to be registered on the form of registration
statement then available to the Company.

 

(b)                                  If the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to this Section 2.4, and the Company shall include such information in
the written notice referred to in Section 2.4(a). In such event, the right of
any Holder to include its Registrable Securities in such registration under this
Section 2.4 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Initiating Holders and such Holder) to the extent provided herein.  All Holders
proposing to distribute their securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by a majority in interest of the
Initiating Holders (which underwriter or underwriters shall be reasonably
acceptable to the Company).  Notwithstanding any other provision of this
Section 2.4, if the underwriter advises the Company that marketing factors
require a limitation on the number of securities underwritten (including
Registrable Securities), then the Company shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the number of shares that may be included in the underwriting shall be allocated
to the Holders of such Registrable Securities pro rata based on the number of
Registrable Securities held by all such Holders (including the Initiating
Holders). In no event shall any Registrable Securities be excluded from such
underwriting unless all other securities



7

--------------------------------------------------------------------------------


 

are first excluded. Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.

 

(c)                                  The Company shall not be required to effect
a registration pursuant to this Section 2.4:

 

(i)                                    after the Company has effected three
registrations pursuant to this Section 2.4, and such registrations have been
declared or ordered effective;

 

(ii)                                during the period starting with the date of
filing of, and ending on the date one hundred eighty (180) days following the
effective date of, a registration statement pertaining to a public offering as
described in Section 2.3, other than pursuant to a Special Registration
Statement; provided that the Company makes reasonable good faith efforts to
cause such registration statement to become effective;

 

(iii)                            if within 30 days of receipt of a written
request from the Initiating Holders pursuant to Section 2.4(a), the Company
gives notice to the Holders of the Company’s intention to file a registration
statement for a public offering as described in Section 2.3, other than pursuant
to a Special Registration Statement, within 90 days; provided that if the
Company does not file such registration statement within such 90-day period, the
Company shall then effect the registration requested by the Initiating Holders
pursuant to Section 2.4;

 

(iv)                               if the Company shall file a registration
statement pursuant to this Section 2.3 and then furnish to the Initiating
Holders requesting such registration statement pursuant to this Section 2.4 a
certificate signed by the Chairman of the Board of the Company stating that in
the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such registration
statement to become effective at such time, in which event the Company shall
have the right to defer seeking acceleration of effectiveness of such filing for
a period of not more than 30 days after receipt of a notice of “no review” or
completion of the review process from the SEC; provided that such right to delay
effectiveness of a requested registration shall be exercised by the Company not
more than once in any 12-month period; and provided further that the Company
shall not register any securities for the account of itself or any other
stockholder during such period (other than pursuant to a Special Registration
Statement); and

 

(v)                                   in any particular jurisdiction in which
the Company would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance.

 

2.5                               Certain Obligations of the Company for
Piggyback and Demand Registrations.

 

(a)                                  Whenever required to effect the
registration of any Registrable Securities pursuant to Section 2.3 or Section
2.4, the Company shall, as expeditiously as reasonably possible:

 

8

--------------------------------------------------------------------------------


 

(i)                                    prepare and file with the SEC a
registration statement with respect to such Registrable Securities, and use its
commercially reasonable best efforts to cause such registration statement to
become effective as soon as practicable;

 

(ii)                                subject to Section 2.5(b), use its
commercially reasonable best efforts to prepare and file with the SEC such
amendments and supplements to a registration statement and prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period not exceeding, with respect to each Holder’s Registrable
Securities included in such registration, the earlier of: (i) the second
anniversary of the initial effectiveness of such registration statement; (ii)
the date on which the Holder may sell all Registrable Securities then held by
the Holder without restriction under Rule 144 of the Securities Act; or (iii)
such time as all Registrable Securities held by such Holder have been sold;

 

(iii)                            furnish to the Holders with respect to the
Registrable Securities registered under a registration statement such number of
copies of such registration statement, and related prospectuses, including
preliminary prospectuses, in conformity with the requirements of the Securities
Act, and such other documents as such Holders may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities by
the Holders;

 

(iv)                               use its commercially reasonable best efforts
to register and qualify the securities covered by such registration statement
under such other securities or Blue Sky laws of such jurisdictions in the United
States as shall be reasonably requested by the Holders; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;

 

(v)                                   advise the Holders promptly after it shall
receive notice or obtain knowledge of the issuance of any stop order by the SEC
delaying or suspending the effectiveness of a registration statement or of the
initiation of any proceeding for that purpose; and it will promptly use its
commercially reasonable best efforts to prevent the issuance of any stop order
or to obtain its withdrawal at the earliest possible moment if such stop order
should be issued;

 

(vi)                               in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering; each Holder participating in such underwriting shall also enter into
and perform its obligations under such an agreement;

 

(vii)                           notify each Holder of securities registered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

9

--------------------------------------------------------------------------------


 

(viii)                       cause all such Registrable Securities registered
under such registration statement to be listed on each securities exchange on
which similar securities issued by the Company are then listed;

 

(ix)                              provide a transfer agent and registrar for all
Registrable Securities registered under the registration statement and a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration; and

(x)                                  use its commercially reasonable efforts to
furnish, at the request of any Holder requesting registration of Registrable
Securities under the registration statement, on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
registration under the registration statement, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (A) an opinion, dated such date, of the counsel
for the Company, in form and substance as is customarily requested by the
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities and
(B) a letter dated such date, from the independent certified public accountants
of the Company and any company acquired by the Company, in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to the underwriters, if any, and
to the Holders requesting registration of Registrable Securities.

 

(b)                                  Subject to Section 2.5(c) below, in the
event: (i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of a registration statement filed
pursuant to Section 2.3 or Section 2.4 for amendments or supplements to such
registration statement or related prospectus or for additional information so
that the Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or otherwise fail to
comply with the applicable rules and regulations of the federal securities laws;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, provided that, considering the advice of counsel, the Company
reasonably believes that it must qualify in such jurisdiction; (iv) of any event
or circumstance that, considering the advice of counsel, the Company reasonably
believes necessitates the making of any changes in such registration statement
or related prospectus, or any document incorporated or deemed to be incorporated
therein by reference, so that, in the case of such registration statement, it
will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of a related prospectus,
it will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (v) that the Company reasonably believes, considering
the advice of counsel, that the Company may, in the absence of a suspension
described hereunder, be required under state or federal securities laws to
disclose any corporate development, the disclosure of



10

--------------------------------------------------------------------------------


 

which could reasonably be expected to have a material adverse effect upon the
Company, its stockholders, a potentially material transaction or event involving
the Company, or any negotiations, discussions or proposals directly relating
thereto; then the Company shall deliver a Suspension Notice to each Holder to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Holder will refrain from selling any Registrable Securities pursuant to such
registration statement until the Holder’s receipt of copies of a supplemented or
amended prospectus prepared and filed by the Company or until the Holder is
advised in writing by the Company that the current prospectus may be used and
the Holder has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in any such prospectus.  In
the event of any Suspension, the Company will use its commercially reasonable
best efforts to cause the use of the prospectus so suspended to be resumed as
soon as reasonably practicable after delivery of a Suspension Notice to the
Holders. In the event that the Company shall exercise its right to suspend the
effectiveness of such registration statement hereunder, the period during which
such registration statement is to remain effective pursuant to Section
2.5(a)(ii) shall be extended by a period of time equal to the duration of any
Suspensions.

 

(c)                                  Notwithstanding the foregoing paragraphs of
this Section 2.5, the Holders shall not be prohibited from selling Registrable
Securities under a registration statement filed pursuant to Section 2.4 as a
result of Suspensions on more than two occasions of not more than 45 days each
in any 12-month period (it being understood that (i) any delay in effectiveness
of a registration statement pursuant to Section 2.4(c)(iv) shall be counted as
an occasion of Suspension for purposes of this Section 2.5(c) and (ii) any days
of delayed effectiveness of a registration statement pursuant to Section
2.4(c)(iv) shall be counted as part of the 45-day total allowed for Suspension
under this Section 2.5(c)); provided, however, that in no event shall any
Suspension pursuant to Section 2.5(b)(iv) of a registration statement filed
under Section 2.4 exceed ten business days.

 

(d)                                  Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration under
Section 2.3 or Section 2.4 shall be borne by the Company.  All Selling Expenses
incurred in connection with any registrations under Section 2.3 or Section 2.4
shall be borne by the holders of the securities so registered pro rata on the
basis of the number of shares so registered.  The Company shall not, however, be
required to pay the Registration Expenses of any registration proceeding begun
pursuant to Section 2.4, the request of which has been subsequently withdrawn by
the Initiating Holders unless: (i) the withdrawal is based upon material adverse
information concerning the Company of which the Initiating Holders were not
aware at the time of such request; or (ii) the Holders of a majority of the
Registrable Securities then outstanding agree to forfeit their right to one
requested registration pursuant to Section 2.4 (in which event such right shall
be deemed forfeited by all Holders).  If the Holders are required to pay the
Registration Expenses, such expenses shall be borne by the holders of securities
(including Registrable Securities) requesting such registration in proportion to
the number of shares for which registration was requested.

 

2.6                               Restrictions on Transfer.

 

(a)                                  Each Investor agrees that it will not sell,
offer to sell, solicit offers to buy, dispose of, loan, pledge or grant any
right with respect to (collectively, a “Disposition”) all or any portion of the
Registrable Securities unless and until:

 

11

--------------------------------------------------------------------------------


 

(i)                                    there is then in effect a registration
statement under the Securities Act covering such proposed Disposition and such
Disposition is made in accordance with such registration statement; or

 

(ii)                                (A) if rights under this Agreement are
assigned to the transferee, the transferee has agreed in writing to be bound by
the terms of this Agreement, (B) such Holder shall have notified the Company of
the proposed Disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed Disposition and (C) if
reasonably requested by the Company, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such Disposition will not require registration of such shares under the
Securities Act.

 

(b)                                  Notwithstanding the provisions of Section
2.6(a) above, no such restriction shall apply to a transfer by a Holder that is:
(i) a partnership transferring to its partners or former partners in accordance
with partnership interests; (ii) a corporation transferring to a wholly-owned
subsidiary or a parent corporation that owns all of the capital stock of the
Holder;  (iii) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company;
(iv) an affiliated venture fund transferring to another affiliated venture fund;
or (v) an individual transferring to the Holder’s family member or trust for the
benefit of an individual Holder; provided that in each case the transferee will
agree in writing to be subject to the terms of this Agreement to the same extent
as if the transferee were an original Holder hereunder.

 

(c)                                  Each certificate representing the Shares or
Warrant Shares shall be stamped or otherwise imprinted with legends
substantially similar to the following (in addition to any legend required under
applicable state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
REGISTRATION OR AN EXEMPTION THEREFROM. RIGEL PHARMACEUTICALS, INC. MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT THAT A PROPOSED TRANSFER OR
SALE IS IN COMPLIANCE WITH THE ACT.”

 

“THE SALE, TRANSFER OR VOTING OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED BY THE TERMS OF A SECOND INVESTOR RIGHTS AGREEMENT BY AND AMONG RIGEL
PHARMACEUTICALS, INC. AND THE INVESTORS NAMED THEREIN. COPIES OF THE AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDERS OF RECORD OF
THIS CERTIFICATE TO THE SECRETARY OF RIGEL PHARMACEUTICALS, INC. AT

 

12

--------------------------------------------------------------------------------


 

THE PRINCIPAL EXECUTIVE OFFICES OF RIGEL PHARMACEUTICALS, INC.”

 

(d)                                  The Company shall be obligated to reissue
promptly unlegended certificates at the request of any Holder thereof if the
Holder shall have (i) sold Registrable Securities pursuant to an effective
registration statement or (ii) obtained an opinion of counsel (which counsel may
be counsel to the Company) reasonably acceptable to the Company to the effect
that the securities proposed to be disposed of may lawfully be so disposed of
without registration, qualification and legend.

 

(e)                                  Any legend endorsed on an instrument
pursuant to applicable state securities laws and the stop-transfer instructions
with respect to such securities shall be removed upon receipt by the Company of
an order of the appropriate blue sky authority authorizing such removal.

 

2.7                               Termination of Registration Rights.  All
registration rights granted under this Section 2 shall terminate and be of no
further force and effect upon the earlier of: (i) the date on which the Holders
may sell all Registrable Securities then held by the Holders without restriction
under Rule 144 of the Securities Act; or (ii) such time as all Registrable
Securities purchased by the Investors in the Financing have been sold.

 

2.8                               Delay of Registration; Furnishing Information.

 

(a)                                  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

(b)                                  It shall be a condition precedent to the
obligations of the Company to register a Holder’s Registrable Securities
pursuant to Section 2.1, Section 2.3 or Section 2.4 that such Holder shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be reasonably required to effect the registration of such
Holder’s Registrable Securities.  Upon receipt of such information, the Company
shall promptly update any registration statement (whether or not such
registration statement has been declared effective) used or to be used to
register Registrable Securities.

 

2.9                               Indemnification.  In the event any Registrable
Securities are included in a registration statement under Section 2.1, Section
2.3 or Section 2.4:

 

(a)                                  To the extent permitted by law, the Company
shall indemnify and hold harmless each Holder, the partners, members, officers
and directors of each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of, or are based upon, any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained



13

--------------------------------------------------------------------------------


 

in such registration statement or incorporated by reference therein, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement; and the Company shall reimburse each
such Holder, partner, member, officer, director, underwriter or controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action as such expenses are incurred; provided however, that the indemnity
agreement contained in this Section 2.9(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of, or is based upon, a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by or on behalf of such Holder, partner, member, officer,
director, underwriter or controlling person of such Holder.

 

(b)                                  To the extent permitted by law, each Holder
shall, if Registrable Securities held by such Holder are included in such
registration statement, indemnify and hold harmless the Company, each of its
directors, its officers and each person, if any, who controls the Company within
the meaning of the Securities Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder, against
any losses, claims, damages or liabilities (joint or several) to which the
Company or any such director, officer, controlling person, underwriter or other
such Holder, or partner, director, officer or controlling person of such other
Holder may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of, or are based upon, any of the
following statements: (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement or incorporated by
reference therein, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; or (iii) any
violation or alleged violation by the Company of the Securities Act 
(collectively, a “Holder Violation”), in each case to the extent (and only to
the extent) that such Holder Violation occurs in reliance upon and in conformity
with written information furnished by such Holder under an instrument duly
executed by such Holder and stated to be specifically for use in connection with
such registration; and each such Holder shall reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, or partner, officer, director
or controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Holder Violation; provided, however, that the
indemnity agreement contained in this Section 2.9(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event

 

14

--------------------------------------------------------------------------------


 

shall any indemnity under this Section 2.9 exceed the net proceeds from the
offering received by such Holder.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 2.9 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2.9, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of liability to the indemnified party under this Section 2.9
to the extent of such prejudice, but the omission so to deliver written notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Section 2.9.

 

(d)                                  If the indemnification provided for in this
Section 2.9 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the Violation(s) or Holder
Violation(s) that resulted in such loss, claim, damage or liability, as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Holder hereunder, when combined with amounts paid
pursuant to Section 2.9(b), exceed the net proceeds from the offering received
by such Holder.

 

(e)                                  The obligations of the Company and the
Holders under this Section 2.9 shall survive completion of any offering of
Registrable Securities pursuant to a registration statement under Section 2 and
the termination of this Agreement.  No indemnifying party, in the defense of any
such claim or litigation, shall, except with the consent of each indemnified
party, consent to the entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.

 

15

--------------------------------------------------------------------------------


 

2.10                        Assignment of Registration Rights.  The rights to
cause the Company to register Registrable Securities pursuant to this Section 2
may be assigned by a Holder to a transferee or assignee of Registrable
Securities that: (a) is a subsidiary, parent, general partner, limited partner,
retired partner, member or retired member, stockholder or affiliated venture
fund of a Holder; (b) is a Holder’s family member or trust for the benefit of an
individual Holder; (c) acquires at least 100,000 shares of Registrable
Securities (as adjusted for stock splits and combinations); or (d) is an entity
affiliated by common control (or other related entity) with such Holder;
provided, however, that: (i) the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; and (ii) such transferee shall agree to
be subject to all restrictions set forth in this Agreement.

 

2.11                        Amendment of Registration Rights.  Any provision of
this Section 2 may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holders of
at least a majority of the Registrable Securities then outstanding.  Any
amendment or waiver effected in accordance with this Section 2.11 shall be
binding upon each Holder and the Company.  By acceptance of any benefits under
this Section 2, the Holders of Registrable Securities hereby agree to be bound
by the provisions hereunder.

 

SECTION 3. CERTAIN COVENANTS OF THE PARTIES.

 

3.1                               Reservation of Common Stock.  The Company will
at all times reserve and keep available, solely for issuance and delivery upon
the exercise of the Common Warrants, the Warrant Shares issuable from time to
time upon such exercise.

 

3.2                               Rule 144 Reporting.  With a view to making
available to each Holder the benefits of Rule 144 under the Securities Act (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Holder to sell Registrable Securities to the public without
registration or pursuant to Form S-3, the Company covenants and agrees to:  (a)
make and keep public information available, as those terms are understood and
defined in Rule 144, until such time as all Registrable Securities purchased by
the Investors in the Financing have been sold; (b) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and (c) furnish to the Holder upon request,
as long as the Holder owns any Registrable Securities, (i) a written statement
by the Company that it has complied with the reporting requirements of Rule 144
of the Securities Act and the Exchange Act or that it qualifies as a registrant
whose securities may be registered on Form S-3, (ii) a copy of the Company’s
most recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q and
(iii) such other information as may be reasonably requested in order to avail
the Holder of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration or pursuant to such form.

 

3.3                               Observation Rights.  For so long as MPM
BioVentures III, L.P. or its affiliates (“MPM Capital”) shall own Registrable
Securities representing not less than 10% of the total shares of Common Stock
then outstanding, the Company shall allow Ms. Ashley Ledbetter (or such other
representative that may be designated by MPM Capital in accordance with this
Section 3.3) to serve as a representative designated by MPM Capital (the
“Representative”) to

 

16

--------------------------------------------------------------------------------


 

attend all regularly scheduled meetings of the Company’s Board of Directors in a
nonvoting capacity, and in connection therewith, the Company shall give such
Representative copies of all notices, minutes, consents and other materials,
financial or otherwise, which the Company provides to its Board of Directors;
provided, however, that: (a) MPM Capital shall not change or substitute its
Representative without providing the Company with 20 days’ prior notice of such
change or substitution;  (b) the Representative shall agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information so provided; and (c) the Company reserves the right to exclude such
Representative from access to any material or meeting or portion thereof if the
Company believes that such exclusion is reasonably necessary: (i) to preserve
the attorney-client privilege; (ii) to protect highly confidential information;
or (iii) to prevent the disclosure of trade secrets to a competitor.

 

3.4                               Board of Directors Matters.  For so long as
MPM Capital shall own Registrable Securities representing not less than 10% of
the total shares of Common Stock then outstanding:

 

(a)                                  the Company’s Board of Directors shall
consist of nine members, and the Company’s Board of Directors shall be divided
into three classes, with each class having a three-year term;

 

(b)                                  the Company shall: (i) use its commercially
reasonable best efforts to cause Mr. Dennis Henner, as designated by MPM Capital
(the “Class II Designee”), to be nominated and elected to Class II of the
Company’s Board of Directors at each meeting or pursuant to each consent of the
Company’s stockholders for the election of Class II directors; (ii) use its
commercially reasonable best efforts to cause Mr. Nick Simon, as designated by
MPM Capital (the “Class III Designee” and collectively with the Class II
Designee, the “MPM Designees”), to be nominated and elected to Class III of the
Company’s Board of Directors at each meeting or pursuant to each consent of the
Company’s stockholders for the election of Class III directors; and (iii) if any
MPM Designee elected to the Company’s Board of Directors ceases to be a member
of the Company’s Board of Directors during such person’s term as a director due
to such person’s resignation, death or removal, the Company shall use its
commercially reasonable best efforts, subject to applicable laws and
regulations, to cause such vacancy to be filled by a replacement designated by
MPM Capital, and such designee shall be an MPM Designee for purposes of this
Agreement;

 

(c)                                  as long as an MPM Designee remains on the
Company’s Board of Directors pursuant to Section 3.4(b), then: (i) the Company
shall use its commercially reasonable best efforts to appoint one of the MPM
Designees to the Nominating Committee of the Company’s Board of Directors; and
(ii) the Company shall not materially amend or modify the Charter of the
Nominating Committee of the Company’s Board of Directors as in effect as of the
date of this Agreement; provided, however, that the Company shall not be
required to make any appointment to a committee of the Company’s Board of
Directors if such appointment could reasonably be expected to conflict with
federal securities laws or any other rules or regulations then in effect of 
Nasdaq or any exchange on which the Company’s securities are listed for trading;
and provided further that the Company shall be able to amend or modify the
Charter of the Nominating Committee of the Company’s Board of Directors as is
necessary to not conflict with any applicable federal securities laws, state
laws or any other rules or regulations then in effect of  Nasdaq or any exchange
on which the Company’s securities are listed for trading;

 

17

--------------------------------------------------------------------------------


 

(d)                                  as long as an MPM Designee remains on the
Company’s Board of Directors pursuant to Section 3.4(b), then the Company shall
use its commercially reasonable best efforts to appoint one of the MPM Designees
to the Compensation Committee of the Company’s Board of Directors; provided,
however, that the Company shall not be required to make any appointment to a
committee of the Company’s Board of Directors if such appointment could
reasonably be expected to conflict with federal securities laws or any other
rules or regulations then in effect of  Nasdaq or any exchange on which the
Company’s securities are listed for trading; and

 

(e)                                  the Company shall use its commercially
reasonable efforts to maintain the Company’s amended and restated certificate of
incorporation and bylaws, as amended, to permit the Company to indemnify its
directors and officers to the fullest extent permitted by law (including to seek
to amend such certificate and bylaws to the extent the law permits greater
indemnification than then permitted by such certificate and bylaws).

 

3.5                               Limitation on Subsequent Registration Rights.
 For so long as any Registrable Securities remain outstanding, after the date of
this Agreement, the Company shall not, without the prior written consent of the
holders of at least a majority of the aggregate of (a) the Registrable
Securities then outstanding under this Agreement and (b) the Prior Registrable
Securities then outstanding under the Prior Investor Rights Agreement, enter
into any agreement, other than in connection with a Special Registration
Statement, with any holder or prospective holder of any securities of the
Company that would grant such holder registration rights on a parity with, or
senior to, those granted to the Holders hereunder.

 

3.6                               Participation Rights.

 

(a)                                  The parties hereby agree that each
Investor, so long as such Investor and its respective affiliates beneficially
own at least 10% of all of the outstanding shares of Common Stock, shall have
the right (the “Participation Right”), but not the obligation, to purchase its
Pro Rata Share (as defined below) of all (or any part) of any New Securities (as
defined below). “Pro Rata Share” equals a fraction, (i) the numerator of which
shall be the number of shares of Common Stock then owned by such Investor (or
receivable by such Investor upon conversion or exercise of all then outstanding
convertible or exercisable securities held by such Investor) and (ii) the
denominator of which shall be the total number of shares of Common Stock then
outstanding.

 

(b)                                  For purposes of this Agreement, “New
Securities” shall mean any shares of, or securities convertible into or
exchangeable or exercisable for any shares of, the Company’s capital stock;
provided, however, that the term “New Securities” does not include:

 

(i)                                    any securities, including shares of
Common Stock, to be issued pursuant to a “public offering” (as such term is
determined by the rules, regulations and guidelines of the National Association
of Securities Dealers) of such securities, or issued pursuant to a registration
statement on a Form S-4 or S-8 or substantially equivalent successor form, or,
upon the approval of a majority of the entire Board of Directors of the Company
(i.e., a majority of the total number of directors then in office), any shares
issued pursuant to registration statement and offered publicly (the parties
hereto agree that merely because an offering is to be

 

18

--------------------------------------------------------------------------------


 

undertaken as a “take-down” from a shelf registration statement, that factor
will not be the sole determinative factor as to whether such offering is a
“public offering”);

 

(ii)                                shares of Common Stock (or options therefor)
issued or issuable to employees, officers, directors, consultants or other
service providers of the Company pursuant to stock options or other stock
incentive agreements or plans approved by a majority of the Company’s Board of
Directors and not for capital-raising transactions;

 

(iii)                            any securities issued upon the conversion or
exercise of an convertible or exercisable securities outstanding as of the date
hereof;

 

(iv)                               any shares of Common Stock (or any other
security) issued in connection with any stock split, stock dividend,
combination, recapitalization or similar corporate action for which no
consideration is paid or payable;

 

(v)                                   any shares of Common Stock (or any other
security) issued in connection with (A) any corporate collaboration agreement,
(B) any  licensing agreement, (C) any payment or settlement of any obligation
under a material contract and (D) as compensation for any services rendered to
the Company;

 

(vi)                               any securities issued pursuant to an
acquisition of the Company approved by its Board of Directors by means of (A)
merger or other form of corporate reorganization in which outstanding shares of
the Company are exchanged for securities or other consideration issued, or
caused to be issued, by the acquiring corporation or its subsidiary and pursuant
to which the holders of the outstanding voting securities of the Company
immediately prior to such merger or other form of corporate reorganization fail
to hold equity securities representing a majority of the voting power of the
Company or surviving entity immediately following such merger or other form of
corporate reorganization or (B) a sale of all or substantially all the assets of
the Company approved by the Company’s Board of Directors;

 

(vii)                           any shares of Common Stock or Warrants issued
pursuant to the Financing;

 

(viii)                       any securities issued in connection with bona fide
equipment financings or bona fide lease agreements; or

 

(ix)                              any securities issued in transactions approved
by the Board of Directors (i.e., a majority of the total number of directors
then in office) as being excluded from the provisions of this Section 3.6.

 

(c)                                  If the Company proposes to undertake any
issuance of New Securities, it shall, prior to any such issuance, give written
notice to the Investors of its bona fide intention to issue New Securities (the
“Company Notice”), describing the type of New Securities proposed to be issued,
the total number or quantity of New Securities proposed to be issued, and the
price and the general terms upon which the Company proposes to issue such New
Securities. Each Investor may elect to purchase or acquire its Pro Rata Share of
such New Securities (an “Electing Party”) by delivering written notice (the
“Participation Notice”) of its election to so purchase or acquire such New
Securities at the price and upon the general terms specified in the

 

19

--------------------------------------------------------------------------------


 

Company Notice and stating the quantity of New Securities to be purchased (not
to exceed its Pro Rata Share). The Participation Notice shall be delivered to
the Company within five (5) business days after the date of delivery of the
Company Notice, and the obligations of the Electing Party thereunder to purchase
the elected number or percentage of New Securities, and the obligations of the
Company to sell such New Securities to the Electing Party, shall be contingent
upon the consummation of the sale or other transaction pursuant to which the New
Securities are proposed to be issued.  The number or amount of New Securities
specified in the Participation Notice shall be subject to automatic and
proportionate reduction in the event that the total number or quantity of New
Securities sold by the Company is reduced below the number or quantity specified
in the Company Notice. If any Investor fails to give the Participation Notice to
the Company within such five business-day period, or specifies in the
Participation Notice that such Investor will only purchase part, but not all, of
such Investor’s Pro Rata Share (a “Nonpurchasing Investor”), then such
Nonpurchasing Investor shall forfeit the right hereunder to purchase that part
of its Pro Rata Share of such New Securities that it did not so agree to
purchase, and the Company shall promptly give each Investor (if any) who has
timely agreed to purchase its full Pro Rata Share of such offering of New
Securities (a “Purchasing Investor”) written notice of the failure of any
Nonpurchasing Investor to purchase such Nonpurchasing Investor’s full Pro Rata
Share of such offering of New Securities (the “Overallotment Notice”).  Such
Overallotment Notice shall be given to each Purchasing Investor within three
business days of the expiration of the five business-day period. Each Purchasing
Investor shall have a right of overallotment such that such Purchasing Investor
may agree to purchase a portion of the Nonpurchasing Investor’s unpurchased Pro
Rata Share of such offering on a pro rata basis according to the relative Pro
Rata Shares of the Purchasing Investor at any time within three business days
after receiving the Overallotment Notice.

 

(d)                                  If the Investors fail to exercise in full
the Participation Right within such five plus three plus three business-day
period, then the Company shall have 180 calendar days thereafter to sell the New
Securities with respect to which the Investors’ Participation Rights hereunder
were not exercised, at a price not less than, and upon general terms not more
favorable than those specified in the Company Notice. If the Company has not
issued and sold the New Securities within such 180 calendar-day period, then the
Company shall not thereafter issue or sell any New Securities without again
first offering such New Securities to the Investors pursuant to this Section
3.6.

 

(e)                                  From and after the date of this Agreement,
the Company shall not enter into any agreement with any holder or prospective
holder of any securities that would allow such holder or prospective holder a
participation right, right of first refusal, right of first offer or other
similar right which is on terms materially more favorable to such holder or
prospective holder than, or in preference to, the Participation Right granted to
the Investors hereunder.

 

3.7                               Nasdaq Listing.  The Company shall use its
commercially reasonable best efforts to maintain the listing of the Registrable
Securities on Nasdaq.

 

SECTION 4. MISCELLANEOUS.

 

4.1                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
California, without giving effect to the

 

20

--------------------------------------------------------------------------------


 

principles of conflicts of law. The parties agree that any action brought by
either party under or in relation to this Agreement, including without
limitation to interpret or enforce any provision of this Agreement, shall be
brought in, and each party agrees to and does hereby submit to the jurisdiction
and venue of, any state or federal court located in the County of San Francisco,
California.

 

4.2                               No Inconsistent Agreements.  The Company has
not entered, as of the date hereof, into any agreement with respect to any of
its securities that is inconsistent with, diminishes or otherwise limits, the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

 

4.3                               Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and shall inure to the benefit of,
and be enforceable by, each person who shall be a Holder of Registrable
Securities from time to time; provided, however, that prior to the receipt by
the Company of adequate written notice of the transfer of any Registrable
Securities specifying the full name and address of the transferee, the Company
may deem and treat the person listed as the holder of such shares in its records
as the absolute owner and holder of such shares for all purposes, including the
payment of dividends or any redemption price.

 

4.4                               Entire Agreement.  This Agreement, including
the Exhibits hereto, constitutes the full and entire understanding and agreement
between the parties with regard to the subject hereof and no party shall be
liable or bound to any other in any manner by any oral or written
representations, warranties, covenants and agreements except as specifically set
forth herein.  Each party expressly represents and warrants that it is not
relying on any oral or written representations, warranties, covenants or
agreements outside of this Agreement; provided, however, that the parties hereto
acknowledge that the Investors have relied on those certain Consents, Waivers
and Agreements, dated as of April 29, 2003, executed by holders of a majority of
the “Registrable Securities” outstanding under (and as defined in) that certain
Amended and Restated Investor Rights Agreement, dated as of February 3, 2000, by
and among the Company and the investors named therein.

 

4.5                               Specific Enforcement.  It is agreed and
understood that monetary damages would not adequately compensate an injured
party for the breach of Section 3.4 of this Agreement by any other party, that
Section 3.4 of this Agreement shall be specifically enforceable, and that any
breach or threatened breach of Section 3.4 of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order.  Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach Section 3.4 of this Agreement.

 

4.6                               Severability.  In case any provision contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

21

--------------------------------------------------------------------------------


 

4.7                               Amendment and Waiver.

 

(a)                                  Except as otherwise expressly provided,
this Agreement may be amended or modified only upon the written consent of the
Company and the Holders of at least a majority of the Registrable Securities
then outstanding.

 

(b)                                  Except as otherwise expressly provided, the
obligations of the Company and the rights of the Holders under this Agreement
may be waived only with the written consent of the Holders of at least a
majority of the Registrable Securities then outstanding.

 

(c)                                  For the purposes of determining the number
of Holders entitled to vote or exercise any rights hereunder, the Company shall
be entitled to rely solely on the list of record holders of its stock as
maintained by or on behalf of the Company.

 

4.8                               Notices.  All notices, requests, consents and
other communications hereunder shall be in writing; shall be mailed (a) if
within the domestic United States, by first-class registered or certified
airmail, by nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile; shall be deemed given: (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed; (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed; (iii) if delivered by International
Federal Express, two business days after so mailed; or (iv) if delivered by
facsimile, upon electric confirmation of receipt; and shall be delivered as
addressed as follows:

 

(a)                                  if to the Company, to:

 

Rigel Pharmaceuticals, Inc.

1180 Veterans Boulevard

South San Francisco, CA  94080

Attn:  James M. Gower

Chairman and Chief Executive Officer

Phone:  (650) 624-1100

Telecopy:  (650) 624-1133

 

with a copy to:

 

Cooley Godward llp

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA  94306

Attn: Suzanne Sawochka Hooper

Phone: (650) 843-5000

Telecopy: (650) 849-7400

 

(b)                                  if to the Investors, at the addresses as
set forth on Exhibit A hereto, or at such other address or addresses as may have
been furnished to the Company in writing.

 

4.9                               Attorneys’ Fees.  In the event that any suit
or action is instituted under or in relation to this Agreement, including
without limitation to enforce any provision in this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party

 

22

--------------------------------------------------------------------------------


 

all fees, costs and expenses of enforcing any right of such prevailing party
under or with respect to this Agreement, including without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals.

 

4.10                        Headings.  The headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be part of this Agreement.

 

4.11                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

4.12                        Aggregation of Stock.  All shares of Registrable
Securities held or acquired by affiliated entities or persons or persons or
entities under common management or control shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.

 

4.13                        Pronouns.  All pronouns contained herein, and any
variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as to the identity of the parties hereto may
require.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

23

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have executed this Second Investor Rights
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

INVESTORS:

 

 

 

RIGEL PHARMACEUTICALS, INC.

MPM BIOVENTURES III, L.P.

 

 

 

 

 

 

By:

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 

its General Partner

 

 

 

 

Name:

 

 

By:

MPM BioVentures III LLC,

 

 

 

 

its General Partner

 

 

 

 

Title:

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

Series A Member

 

 

 

 

 

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

 

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

MPM BioVentures III LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

Series A Member

 

SECOND INVESTOR RIGHTS AGREEMENT

SIGNATURE PAGE

 

 

--------------------------------------------------------------------------------


 

 

 

 

MPM BIOVENTURES III GMBH & CO.

 

 

 

PARALLEL-BETEILIGUNGS KG

 

 

 

 

 

 

 

 

By:

MPM BioVentures III GP, L.P., in its

 

 

 

 

capacity as the Managing Limited

 

 

 

 

Partner

 

 

 

 

 

 

 

 

By:

MPM BioVentures III LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

Series A Member

 

 

 

 

 

 

 

 

 

 

 

 

 

MPM BIOVENTURES III PARALLEL

 

 

 

FUND, L.P.

 

 

 

 

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

MPM BioVentures III LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

Series A Member

 

 

--------------------------------------------------------------------------------


 

 

 

 

MPM ASSET MANAGEMENT

 

 

 

INVESTORS 2003 BVIII LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

MPM BIOEQUITIES MASTER FUND,

 

 

 

L.P.

 

 

 

 

 

 

 

 

By:

MPM BioEquities GP, L.P.,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

MPM BioEquities GP LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

General Partner

 

 

--------------------------------------------------------------------------------


 

 

 

 

ALTA BIOPHARMA PARTNERS II, L.P.

 

 

 

 

 

 

 

 

By:

Alta BioPharma Management Partners

 

 

 

 

II, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

ALTA EMBARCADERO BIOPHARMA

 

 

 

PARTNERS II, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

V.P. of Finance & Admin.

 

 

--------------------------------------------------------------------------------


 

 

 

 

FRAZIER HEALTHCARE IV, L.P.

 

 

 

 

 

 

 

By:

FHM IV, LP, its General Partner

 

 

 

By:

FHM IV, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

, Member

 

 

 

 

 

 

 

 

 

 

 

FRAZIER AFFILIATES IV, L.P.

 

 

 

 

 

 

 

By:

FHM IV, LP, its General Partner

 

 

 

By:

FHM IV, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

, Member

 

 

--------------------------------------------------------------------------------


 

 

 

 

HBM BIOVENTURES (CAYMAN) LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

John Arnold

 

 

 

 

 

 

 

 

Title:

Chairman and Managing Director

 

 

--------------------------------------------------------------------------------